Citation Nr: 0217167	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
otitis externa, currently rated 10 percent disabling. 

(The issues of entitlement to an increased rating for 
service-connected low back disability, currently rated 40 
percent disabling and total disability rating due to 
individual unemployability (TDIU) will be the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision form the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the February 2000, rating decision 
denied entitlement to service connection for bilateral 
hearing loss.  As a notice of disagreement is not of record 
for this issue, the issue is not in appellate status.  
38 U.S.C.A. § 7105 (West 1991).

The Board is undertaking additional development on the 
issues of entitlement to an increased rating for service-
connected low back disability, currently rated 40 percent 
disabling and TDIU pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2)) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim as to this issue has been developed.

2.  The veteran is rated as 10 percent disabled for otitis 
externa, which is the highest rating provided for that 
disorder.  That rating contemplates activity with the need 
for prolonged treatment.


CONCLUSION OF LAW

The criteria for an increased schedular disability rating 
for otitis externa are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.87a, Diagnostic Code 
6210 (1998); 38 C.F.R. §§ 4.14, 4.87, Diagnostic Code 6210 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)).

The Board finds that the requirements of the new law and its 
implementing regulations have essentially been satisfied.  

The May 2001 rating decision noted that consideration was 
given to the requirements of the VCAA.  In the February 2002 
statement of the case, the RO has provided the veteran with 
the pertinent laws and regulations, including the VCAA, 
governing the veteran's claim and the reasons for the denial 
of a higher rating.  There is no indication whatsoever that 
there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved 
by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The Board also finds that the duty to assist has been met.  
The veteran has been afforded, but has declined, the 
opportunity for a hearing; he specifically indicated that he 
did not want a Board hearing on his substantive appeal.  He 
has undergone VA audiological evaluation and appropriate 
medical examination, the reports of which are of record.  
Private medical records have also been obtained.  
Significantly, neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been 
accomplished.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

A December 1946 rating decision granted service connection 
for otitis externa and assigned a noncompensable rating.  

Private medical records from 1984 and 1985 note that the 
veteran was treated for otitis externa with exostosis and 
for cerumen impaction.  Those records were received in 
association with the most recent claim.

In March 1999, the veteran requested an increased rating for 
his otitis externa.  A 10 percent rating was subsequently 
granted based on the prolonged treatment shown by the 
private records associated reopened claim.

VA audiological examination was conducted in June 1999.  The 
veteran reported a history of middle ear pathology.  He also 
stated that he had surgery on his right ear to repair a 
cartilaginous growth on his right eardrum.  The veteran 
complained of hearing loss.  Bilateral hearing loss was 
diagnosed.  Hearing loss was not attributed to any otitis.

VA treatment records dated in 2000 and 2001 indicate that 
the veteran's hearing aids were refitted.  In August 2000, 
it was noted that his ear canals were clear and the tympanic 
membranes were visible bilaterally.  

In a May 2001 addendum to a February 2001 VA examination, 
regarding the veteran's otitis externa, the examiner stated 
that no abnormalities were found at the time of the 
examination except for mild irritation secondary to the 
veteran's hearing aids.  The auricles were clear.  

Analysis

The severity of a disability is ascertained by application 
of the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).

The use of manifestations not resulting from service- 
connected disease or injury in establishing the service- 
connected evaluation, and the evaluation of the same 
disability under differing diagnoses, is to be avoided.  38 
C.F.R. § 4.14 (2002).

Under the criteria of Diagnostic Code (DC) 6210, for 
diseases of the auditory canal, as were in effect at the 
time the veteran initiated his claim, a 10 percent rating is 
warranted where there is swelling, dry and scaly or serous 
discharge, or itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87a, DC 6210 (1998).

During the pendency of the veteran's appeal, the regulations 
applicable to rating diseases of the ear were amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Therefore, the Board must consider 
whether the old or the new rating criteria are more 
favorable to the veteran.

Under the revised criteria of DC 6210 for chronic otitis 
externa, a 10 percent rating is warranted for swelling, dry 
and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment.  38 C.F.R. § 4.87, DC 6210 
(2000).

The rating criteria of both the original and revised 
versions of Diagnostic Code 6210 are the same.  The only 
change in the revised criteria is re-designation of the 
disability as chronic otitis externa.  Accordingly, there is 
no prejudice to the veteran in the Board considering both 
the original and revised rating criteria in the first 
instance, since they are the same and neither is more 
advantageous to the veteran in assessing his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The maximum disability rating under the Schedule for disease 
of the auditory canal or otitis externa is 10 percent.  The 
veteran is receiving the maximum disability rating for 
otitis externa that is available under the Schedule.  38 
C.F.R. § 4.87a, DC 6210 (1998); 38 C.F.R. §§ 4.14, 4.87, DC 
6210 (2002).  At the time of the pertinent examinations 
during the appeal period significant activity has not been 
shown.  Moreover, there is no assertion that the disorder 
causes impairment which would otherwise warrant a higher 
rating under other provisions of the rating schedule.  
Finally, no contentions of entitlement to an extraschedular 
rating have been introduced.  The RO has not considered the 
extraschedular provisions.  If the appellant or his 
representative desire such consideration, a claim should be 
initiated at the RO.

Accordingly, the preponderance of the evidence is against 
the veteran's claim for an increased disability rating for 
otitis externa.


ORDER

Entitlement to an increased disability rating, in excess of 
10 percent, for otitis externa is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

